DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 10-12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 2009-166656 to Takahiro in view of U.S. Patent No. 4,658,939 to Kircher et al.
Regarding Claim 7, Takahiro discloses a vehicle braking control device (see Figure 1) applicable to a vehicle 10 equipped with a plurality of braking devices ECB, EPB, and 12 including an electric powered parking brake device EPB that increases a braking force to a wheel FR, FL, RR, RL of the vehicle when a parking brake operation is performed (see paragraph 0028 of the applicant provided translation) having most all the features of the instant invention including:  a first braking control unit CPU 61 configured to perform a first braking process which increases a braking force to the vehicle by operating a first braking device 93/EPB of the plurality of braking devices when the parking brake operation is performed while the vehicle 10 is traveling (see paragraphs 0045 and 0057 of the applicant provided translation).
However, Takahiro does not disclose a second braking control unit configured to perform a second braking process which increases the braking force to the vehicle by operating a second braking device, which is different from the first braking device, of the plurality of braking devices when there is a need to increase the braking force to the vehicle during the first braking process being performed.
Kircher et al are relied upon merely for their teachings of a vehicle braking control device having a second braking process which increases the braking force to a vehicle by operating a second braking device, which is different from a first braking device, of a plurality of braking devices when there is a need to increase the braking force to the vehicle during a first braking process being performed (see column 2 lines 16-30 and Claim 4 of the reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vehicle braking control device of Takahiro with the second braking control unit as claimed and taught by Kircher et al in order to better control the distribution of braking power to each of the axles based on the operation of the brake pedal and rotational behavior of the wheels during a parking brake operation.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 2009-166656 to Takahiro in view of U.S. Patent No. 4,658,939 to Kircher et al as applied to claim 7 above, and further in view of Japanese Patent No. 2001-278020 to Hirotaka.
Regarding Claim 8, Takahiro, as modified, disclose most all the features of the instant invention as applied above, except for a calculation unit configured to calculate a target braking force, which is a target value of the braking force to the vehicle, in such a manner that a calculated value is to be greater as an operating amount of a braking operation member increases, wherein the second braking control unit determines there is a need to increase the braking force to the vehicle when the operating amount of the braking operation member is increased during the first braking process being performed by the first braking control unit, and performs the second braking process on the basis of the target braking force calculated by the calculation unit, and the calculation unit calculates the target braking force corresponding to a predetermined operating amount so that it is to be greater when the second braking process is being performed by the second braking control unit, as compared to a case in which the second braking process is not performed.
Hirotaka is relied upon merely for his teachings of a vehicle braking control device having a calculation unit (see the map described in paragraph 0009 of the applicant provided translation) configured to calculate a target braking force, which is a target value of the braking force to the vehicle, in such a manner that a calculated value is to be greater as an operating amount of a braking operation member 1 increases (see paragraphs 0008 and 0009 of the applicant provided translation), wherein a second braking control unit 6 determines there is a need to increase the braking force to the vehicle when the operating amount of the braking operation member 1 is increased during a first braking process being performed by a first braking control unit, and performs the second braking process on the basis of the target braking force calculated by the calculation unit (i.e., the map described in paragraph 0009 of the applicant provided translation) -see paragraphs 0008 and 0009 of the applicant provided translation-, and the calculation unit calculates the target braking force corresponding to a predetermined operating amount so that it is to be greater when the second braking process is being performed by the second braking control unit 6, as compared to a case in which the second braking process is not performed (see paragraphs 0008 and 0009 of the applicant provided translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vehicle braking control device of Takahiro, as modified, to include the claimed calculation unit in such a manner that a calculated value is to be greater as an operating amount of the braking operation member increases, wherein the second braking control unit determines there is a need to increase the braking force to the vehicle when the operating amount of the braking operation member is increased during a first braking process being performed by the first braking control unit, and performs the second braking process on the basis of the target braking force calculated by the calculation unit, and the calculation unit calculates the target braking force corresponding to a predetermined operating amount so that it is to be greater when the second braking process is being performed by the second braking control unit, as compared to a case in which the second braking process is not performed as taught by Hirotaka in order to better control the braking force of the braking system and account for the speed of the vehicle body during braking. 
Regarding Claim 9, Hirotaka further discloses that the calculation unit (i.e., the map described in paragraph 0009 of the applicant provided translation) calculates the target braking force corresponding to the predetermined operating amount so that it is to be greater as a vehicle body speed of the vehicle increases, during the second braking process being performed by the second braking control unit (see paragraphs 0008 and 0009 of the applicant provided translation).

Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim and/or as being duplicate claims (Claims 13-15), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,056,598 to Bieltz et al and PG Publication No. 2020/0238964 to Kubota et al both disclose vehicle braking control devices similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	06/01/22